13‐2930‐cr                                                                                       
United States v. Dantzler 




                                In the
                    United States Court of Appeals
                       For the Second Circuit
                                ________ 
                        AUGUST TERM 2013 
                           No. 13‐2930‐cr 
                                   
                    UNITED STATES OF AMERICA, 
                              Appellee, 
                                   
                                 v. 
                                   
                      ZEPHANIAH DANTZLER, 
                        Defendant‐Appellant, 
                             ________ 
            Appeal from the United States District Court 
               for the Eastern District of New York. 
       No. 12 CR 568‐1 (NGG) ― Nicholas G. Garaufis, Judge. 
                             ________ 
                     SUBMITTED: JUNE 27, 2014  
                    DECIDED: NOVEMBER 14, 2014 
                             ________ 
                                   
Before: CABRANES, CARNEY, and DRONEY, Circuit Judges. 
                             ________ 
      The Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), 
imposes  a  15‐year  mandatory  minimum  sentence  on  violators  who 
have  three  previous  convictions  for  a  violent  felony  or  a  serious 
drug offense “committed on occasions different from one another.” 
The  question  presented  is  whether,  in  determining  whether  crimes 
2                                                                          No. 13‐2930‐cr




were committed “on occasions different from one another,” a court 
at sentencing is limited to examining only materials approved by the 
Supreme  Court  in  Taylor  v.  United  States,  495  U.S.  575  (1990),  and 
Shepard v. United States, 544 U.S. 13, 16 (2005). 

       We hold that, in determining whether crimes were committed 
“on occasions different from one another” for purposes of applying 
the ACCA, a court is limited to examining only materials approved 
by  the  Supreme  Court  in  Taylor  and  Shepard.  We  also  hold  that  a 
court  may  not  rely  upon  a  Presentence  Report  (“PSR”)  in 
determining whether crimes were committed “on occasions different 
from  one  another”  for  purposes  of  applying  the  ACCA,  where  the 
relevant  facts  described  in  the  PSR  were  not  derived  from  sources 
determined to be consistent with Taylor and Shepard.  

       Accordingly,  we  VACATE  the  sentence  of  the  United  States 
District  Court  for  the  Eastern  District  of  New  York  (Nicholas  G. 
Garaufis, Judge) and REMAND for resentencing in accordance with 
this opinion. 

                                 ________ 

                     DAVID  A.  LEWIS, Federal Defenders of New York, 
                     Inc.,  New  York,  NY,  for  Appellant  Zephaniah 
                     Dantzler. 

                     JO  ANN  M.  NAVICKAS  (Kevin  M.  Trowel,  on  the 
                     brief),  Assistant  United  States  Attorneys,  for 
                     Loretta  E.  Lynch,  United  States  Attorney  for  the 
                     Eastern  District  of  New  York,  Brooklyn,  NY,  for 
                     Appellee United States of America. 
3                                                                          No. 13‐2930‐cr




                                 ________ 

JOSÉ A. CABRANES, Circuit Judge:  

       The Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), 
imposes  a  15‐year  mandatory  minimum  sentence  on  violators  who 
have  three  previous  convictions  for  a  violent  felony  or  a  serious 
drug offense “committed on occasions different from one another.” 
The  question  presented  is  whether,  in  determining  whether  crimes 
were committed “on occasions different from one another,” a court 
at sentencing is limited to examining only materials approved by the 
Supreme  Court  in  Taylor  v.  United  States,  495  U.S.  575  (1990),  and 
Shepard v. United States, 544 U.S. 13, 16 (2005).  

       We hold that, in determining whether crimes were committed 
“on occasions different from one another” for purposes of applying 
the ACCA, a court is limited to examining only materials approved 
by  the  Supreme  Court  in  Taylor  and  Shepard.  We  also  hold  that  a 
court  may  not  rely  upon  a  Presentence  Report  (“PSR”)  in 
determining whether crimes were committed “on occasions different 
from  one  another”  for  purposes  of  applying  the  ACCA,  where  the 
relevant  facts  described  in  the  PSR  were  not  derived  from  sources 
determined to be consistent with Taylor and Shepard. 

       Accordingly,  we  VACATE  the  sentence  of  the  District  Court 
and REMAND for resentencing in accordance with this opinion. 

                             
4                                                                            No. 13‐2930‐cr




                             BACKGROUND 

       Defendant‐appellant  Zephaniah  Dantzler  (“Dantzler”)  was 
convicted, in the United States District Court for the Eastern District 
of  New  York  (Nicholas  G. Garaufis,  Judge),  upon  his  plea of  guilty, 
of one count of possession of a firearm as a felon in violation of 18 
U.S.C. § 922(g)(1).  

       At  Dantzler’s  plea  colloquy  in  the  District  Court,  the 
Government  stated  that  it  would  seek  to  prove  at  trial  that  he  had 
been  previously  convicted  of  three  violent  felonies  committed  on 
three  different  occasions,  as  required  by  the  ACCA,  18  U.S.C. 
§ 924(e),  and  Dantzler  expressly  waived  the  right  to  a  jury  trial  on 
the  issue  of  his  “prior  felony  convictions.”  Appellant’s  App.  33. 
Section  924(e)(1)  states,  in  relevant  part,  that  “[i]n  the  case  of  a 
person who violates [the substantive provision] of this title and has 
three previous convictions by any court . . . for a violent felony or a 
serious drug offense, or both, committed on occasions different from 
one  another,  such  person  shall  be  fined  under  this  title  and 
imprisoned not less than fifteen years.” 18 U.S.C. § 924(e)(1). 

       The  PSR  prepared  for  sentencing  found  that,  in  2006,  at  the 
age  of  18,  Dantzler  had  been  convicted  of  three  robberies  that 
rendered  him  an  armed  career  criminal  subject  to  a  mandatory 
minimum  sentence  of  15  years’  imprisonment  pursuant  to  the 
ACCA. The three predicate convictions described in the PSR were as 
follows:  (1)  a  conviction  in  the  New  York  State  Supreme  Court  in 
Brooklyn for a robbery committed on February 18, 2006 in Brooklyn, 
5                                                                           No. 13‐2930‐cr




at 11:00 a.m., in which Dantzler and a co‐defendant stole a debit card 
from the victim using a box cutter; (2) a conviction in the New York 
State Supreme  Court  in  Manhattan  for  a  robbery  committed on  the 
subway  in  Manhattan  on  February  19,  2006,  together  with  two  co‐
defendants,  using  a  box  cutter  and  a  bladed  knife;  and  (3)  a 
conviction  in  the  New  York  State  Supreme  Court  in  Queens  for  a 
robbery  also  committed  on  February  19,  2006,  on  the  subway  in 
Queens,  with  two  unnamed  individuals,  using  a  box  cutter  and  a 
bladed  knife.  Dantzler  was  arrested  for  the  February  19,  2006 
subway robbery that took place in Manhattan on the day it occurred. 
While  under  pretrial  detention  at  the  correctional  facility  on  Rikers 
Island,  New  York,  Dantzler  was  arrested  on  March  2,  2006  for  the 
February  19,  2006  robbery  that  took  place  in  Queens.  While  still  in 
custody,  he  was  arrested  on  August  17,  2006  for  the  February  18, 
2006 robbery that took place in Brooklyn.  

       In  a  letter  addressed  to  Judge  Garaufis,  dated  July  16,  2013, 
counsel  for  Dantzler  objected  to  the  PSR’s  characterization  of  the 
second  and  third  offenses  as  crimes  committed  ”on  occasions 
different  from  one  another,”  and  argued  that  the  two  February  19, 
2006  robberies  “represent  a  single  criminal  episode.”  Appellant’s 
App. 83 (emphasis supplied). The letter also provided the following 
additional  information,  which  was  not  included  in  the  PSR,  taken 
from the New York criminal complaints, which were attached:  

     In  Mr.  Dantzler’s  case,  he  was  arrested  on  February  19, 
     2006  at  3:30  a.m.  at  the  Manhattan  City  Hall  subway 
     station  for  a  robbery  that  took  place  on  a  number  6 
6                                                                             No. 13‐2930‐cr




     subway  train  about  10  minutes  earlier.  While  he  was  in 
     pretrial  detention  for  that  offense,  he  was  arrested  at 
     Rikers  Island  on  March  2,  2006,  for  another  robbery  that 
     also  took  place  on  February  19,  2006,  at  1:45  a.m.  on  an 
     eastbound  number  7  train  in  Queens.  .  .  .  Although  the 
     offenses  involved  different  victims,  both  robberies  were 
     committed  by  Mr.  Dantzler  and  the  same  two  co‐
     defendants,  both  robberies  took  place  in  the  New  York 
     City  subway  system,  and  both  robberies  took  place 
     approximately  an  hour  and  a  half  apart.  As  noted  in  the 
     Presentence Report, the modus operandi was the same for 
     both  robberies.  There  also  does  not  appear  to  have  been 
     any  interruption  in  the  criminal  activity  the  three 
     undertook for the night.  

Appellant’s App. 83‐84. The Government responded in a letter dated 
July  23,  2013.  Both  letters  relied  upon  the  case  of  United  States  v. 
Rideout, 3 F.3d 32 (2d Cir. 1993). In Rideout, we were faced with the 
same  question—whether  two  offenses,  which  formed  two  of  the 
three  predicates  required  for  consideration  as  an  armed  career 
criminal  under  the  ACCA,  occurred  on  separate  occasions.  In  that 
case,  we  concluded  that  “offenses  committed  against  different 
victims separated by at least twenty to thirty minutes and twelve to 
thirteen miles qualify as offenses ‘committed on occasions different 
from one another.’” Id. at 35 (quoting the ACCA, § 924(e)). 

       At the sentencing hearing on July 25, 2013, Judge Garaufis, an 
experienced  and  careful  adjudicator,  began  by  noting  the  materials 
he  reviewed  for  purposes  of  sentencing:  the  original  PSR  and  two 
addenda  to  the  PSR,  the  second  of  which  responded  to  Dantzler’s 
7                                                                               No. 13‐2930‐cr




objections  in  his  July  16,  2013  letter  to  Judge  Garaufis  and  its  three 
attachments,  one  of  which  included  the  New  York  criminal 
complaints sworn to by attesting police officers for the two February 
19, 2006 subway robberies; a July 16, 2013 letter of the defense to the 
probation  officer  objecting  to  the  PSR  and  attaching  the  same  New 
York  criminal  complaints;  and  the  Government’s  July  23,  2013 
response  letter  with  three  exhibits  attached.  Dantzler  raised  no 
objection  to  the  Court’s  consideration  of  any  of  these  materials. 
During  her  statement  at  sentencing,  Dantzler’s  counsel  reiterated 
many of the facts contained in Dantzler’s sentencing submission.  

       Agreeing with the Government that Rideout was “on all fours” 
with the facts before it, the District Court first held that, pursuant to 
Rideout’s  teaching,  Dantzler’s  offenses  were  committed  “on 
occasions  different  from  one  another”  such  that  the  ACCA  was 
triggered.  Appellant’s App. 44.   The District Court then stated that 
the  applicable  Sentencing  Guidelines  range  for  Dantzler’s  offense 
was  168  to  210  months,  but  was  subject  to  the  ACCA  statutory 
minimum  of  180  months.  The  District  Court  then  sentenced  him, 
principally, to 180 months’ imprisonment and 5 years of supervised 
release. Had Dantzler not been subject to a Guidelines enhancement 
as  an  armed  career  criminal  under  § 924(e),  his  total  offense  level 
would have been 23, rather than 30 under the ACCA, see PSR ¶ 17, 
which  would  have  made  the  applicable  sentencing  range  92‐115 
months’ imprisonment.    

       This timely appeal followed. 
8                                                                                No. 13‐2930‐cr




                                  DISCUSSION 

       On  appeal,  Dantzler  argues  that,  in  determining  whether 
crimes  were  committed  “on  occasions  different  from  one  another” 
for purposes of applying the ACCA, a court is limited to examining 
only  sources  approved  by  the  Supreme  Court  in  Shepard  v.  United 
States,  544  U.S.  13,  16  (2005)—namely,  the  charging  document, 
written  plea  agreement,  transcript  of  plea  colloquy,  or  analogous 
materials. Because the District Court’s conclusion in this case rested 
upon  sources  not  allowable  under  Shepard,  and,  Dantzler  asserts, 
without those inappropriate sources there was insufficient proof that 
his convictions occurred on “occasions different from one another,” 
he  argues  that  his  sentence  should  be  vacated  and  the  case 
remanded  for  resentencing  based  solely  upon  Shepard‐approved 
sources.  

       Dantzler  concedes  that  he  did  not  raise  this  claim  in  the 
District  Court,  and  accordingly,  we  review  for  plain  error.  “This 
standard  is  met  when  ‘(1)  there  is  an  error;  (2)  the  error  is  clear  or 
obvious,  rather  than  subject  to  reasonable  dispute;  (3)  the  error 
affected the appellant’s substantial rights, which in the ordinary case 
means it affected the outcome of the district court proceedings; and 
(4)  the  error  seriously  affects  the  fairness,  integrity  or  public 
reputation  of  judicial  proceedings.’”  United  States  v.  Vilar,  729  F.3d 
62,  70  (2d  Cir.  2013)  (quoting  United  States  v.  Marcus,  560  U.S.  258 
(2010)). 
9                                                                              No. 13‐2930‐cr




                                          A.  

       Dantzler  argues  that  two  decisions  of  the  Supreme  Court 
establish considerable restrictions on the materials that a sentencing 
court may consider in determining whether three predicate offenses 
under the ACCA were committed “on occasions different from one 
another.”  In  Taylor  v.  United  States,  495  U.S.  575,  577‐79  (1990),  the 
defendant challenged the sentencing court’s determination that two 
of his predicate offenses for burglary under Missouri law constituted 
“violent felonies” for purposes of the ACCA. Taylor argued that he 
would have committed a “violent felony” for purposes of the ACCA 
only  if  he  had  committed  “generic  burglary”  of  a  building  or 
dwelling. The Missouri statute, however, criminalized a significantly 
broader  range  of  activity,  including  the  “non‐generic”  burglarizing 
of boats, tents, and other non‐buildings. Id. at 599.  

       The  question  before  the  Supreme  Court  was  “whether  the 
sentencing court in applying § 924(e) must look only to the statutory 
definitions of the prior offenses, or whether the court may consider 
other  evidence  concerning  the  defendant’s  prior  crimes.”  Id.  at 600. 
The  Court  rejected  an  approach  that  required  the  sentencing  court 
“to  engage  in  an  elaborate  factfinding  process  regarding  the 
defendant’s  prior  offenses,”  id.  at  601,  and  instead  held  that,  in 
determining  whether  a  prior  conviction  was  for  a  “violent  felony” 
under the ACCA, a sentencing court should look only to: (1) the fact 
of conviction; (2) the statutory definition of the prior offense; and, in 
cases  where  the  defendant  was  convicted  by  a  jury,  to  (3)  the 
10                                                                           No. 13‐2930‐cr




criminal  indictment  or  information,  together  with  (4)  the  jury 
instructions. Id. at 602.       

       In a later case, Shepard v. United States, the Supreme Court was 
faced  with  the  question  of  how  to  apply  Taylor  when  the  predicate 
offenses for sentencing under the ACCA stemmed from a guilty plea 
rather  than  a  jury  verdict.  544  U.S.  13,  19  (2005).  The  predicate 
offenses  at  issue  there,  as  in  Taylor,  were  for  burglary  in  a  state 
where  the  burglary  statute  encompassed  both  “generic”  and  “non‐
generic”  burglary,  and  the  sentencing  court  was  required  to 
determine  if  Shepard’s  burglary  convictions  were  “violent 
felon[ies]”  under  the  ACCA.  Id.  at  15‐16.  In  particular,  the  Shepard 
Court  addressed  whether  a  sentencing  court  could  look  to  police 
reports or complaint applications in determining whether Shepard’s 
guilty  pleas  for  burglary  had  been  based  upon  conduct  that  would 
constitute “generic burglary,” in which case they could be properly 
considered as ACCA predicate offenses. Id. at 16. 

       The Shepard Court first held, as a threshold matter, that “guilty 
pleas  may  establish  ACCA  predicate  offenses.”  Id.  at  19.  It  then 
concluded  that  “a  later  court  determining  the  character  of  an 
admitted  burglary  [for  purposes  of  sentencing  under  the  ACCA]  is 
generally  limited  to  examining  the  statutory  definition,  charging 
document,  written  plea  agreement,  transcript  of  plea  colloquy,  and 
any explicit factual finding by the trial judge to which the defendant 
assented.”  Id.  at  16.  This  was  based  upon  the  same  “pragmatic” 
concerns  expressed  in  Taylor,  namely,  a  sentencing  court’s  need  to 
identify  ACCA  predicate  offenses  while “avoid[ing]  subsequent 
11                                                                                        No. 13‐2930‐cr




evidentiary  enquiries  into  the  factual  basis  for  the  earlier 
conviction.” Id. at 20. 

        Justice  Souter,  writing  for  a  plurality  of  the  Shepard  Court,1 
also  placed  the  decision  within  the  line  of  cases  preceding  Shepard 
that greatly diminished the scope of a court’s factfinding authority at 
sentencing.  Id.  at  24.  He  noted  that  the  Court’s  opinion  in  Taylor 
“anticipated  the  very  rule  later  imposed  for  the  sake  of  preserving 
the  Sixth  Amendment  right,  that  any  fact  other  than  a  prior 
conviction sufficient to raise the limit of the possible federal sentence 
must  be  found  by  a  jury,  in  the  absence  of  any  waiver  of  rights  by 
the  defendant.”  Shepard,  544  U.S.  at  24  (referring  to  the  rule 
announced by Jones v. United States, 526 U.S. 227 (1999), and Apprendi 
v.  New  Jersey,  530  U.S.  466  (2000)).  The  Court  explicitly  excluded 
from  this  limitation  the  fact  of  a  defendant’s  prior  conviction, 
pursuant to its earlier decision in Almendarez‐Torres v. United States, 
523  U.S.  224  (1998).  More  recently,  in  Alleyne  v.  United  States,  the 
Court  held  that  “[a]ny  fact  that,  by  law,  increases  the  penalty  for  a 
crime  is an  ‘element’  that must  be  submitted  to the  jury and  found 
beyond a reasonable doubt.” 133 S. Ct. 2151, 2155 (2013).  

                                  


        1  Justice Souter authored the Court’s opinion with respect to its primary holding 
that,  for  purposes  of  sentencing  under  the  ACCA,  a  court  is  generally  limited  to 
examining  the  statutory  definition,  charging  document,  written  plea  agreement, 
transcript of plea colloquy, and any explicit factual finding by the trial judge to which the 
defendant  assented.  However,  Justice  Souter’s  discussion  contextualizing  the  holding 
within the Court’s recent sentencing jurisprudence, described above, was written only on 
behalf of a plurality of the Court.  
12                                                                         No. 13‐2930‐cr




                                         B.  

       Dantzler’s  primary  argument  on  appeal  is  that  the  Shepard 
limitations  on  sources  to  be  consulted  in  determining  the  character 
of  an  offense  should  also  apply  to  district  court  inquiries  into 
whether  crimes  were  committed  “on  occasions  different  from  one 
another.”  We  agree.  Although  Taylor  and  Shepard  involved  the 
question  of  whether  predicate  offenses  under  the  ACCA  were 
“violent felonies,” the reasoning underlying those decisions applies 
with  equal  force  to  the  analysis  of  whether  the  offenses  were 
committed  “on  occasions  different  from  one  another.”  18  U.S.C. 
§ 924(e)(1). 

       First, as a matter of statutory interpretation, there is nothing in 
the statute’s construction to suggest that Congress intended to limit 
the “violent felony” inquiry for predicate offenses, but not to limit a 
court’s inquiry with respect to whether offenses were committed on 
“occasions  different from  one another.” Nor  is  there  any  indication 
by the Court in Shepard that its conclusion was informed by a unique 
characteristic  of  the  “violent  felony”  analysis  that  would  not  apply 
to the parallel “on occasions different from one another” inquiry.  

       Furthermore,  the  majority  in  Shepard  reiterated  its 
commitment,  first  expressed  in  Taylor,  to  “respect[  ]  Congress’s 
adoption  of  a  categorical  criterion  that  avoids  subsequent 
evidentiary  enquiries  into  the  factual  basis  for  the  earlier 
conviction.” 544 U.S. at 20. The Court in Taylor explicitly determined 
that,  in  enacting  the  ACCA,  Congress  had  not  meant  “to  adopt  an 
13                                                                                          No. 13‐2930‐cr




approach  that  would  require  the  sentencing  court  to  engage  in  an 
elaborate  factfinding  process  regarding  the  defendant’s  prior 
offenses.” 495 U.S. at 601. Indeed, “the Shepard Court was apparently 
concerned         about       the      prospect        of      a    sentencing          court 
making any factual  finding  not  necessarily  implied  by  the  prior 
conviction—irrespective  of  how  clearly  the  factual  finding  was 
established.” United  States  v.  Rosa,  507  F.3d  142,  153  (2d  Cir.  2007). 
The  Shepard  Court  explicitly  rejected  the  Government’s  desire  for  a 
“wider  evidentiary  cast”  that  would  include  police  reports  and 
“documents  submitted  to  lower  courts  even  prior  to  charges.”  544 
U.S. at 21. 

        The  same  concerns  expressed  by  the  Court  in  Shepard  with 
regard  to  “violent  felonies”  are  implicated  when  the  inquiry 
concerns  the  separateness  of  the  predicate  crimes.  Indeed,  these 
concerns are perhaps even more salient here because the facts relied 
upon  in  determining  whether  offenses  are  committed  on  “different 
occasions”—the  date,  time,  victim  identity,  or  location  of  the 
offense—are  rarely  elements  required  for  conviction,  and  hence, 
might not be included in jury instructions or placed before the court 
(much less admitted by a defendant) during a plea colloquy. Absent 
reliance on Taylor‐ or Shepard‐approved sources, such as a charging 
paper,2 jury instruction, or plea colloquy, a sentencing judge would 

        2 We note that, although Shepard used the words “charging documents” in listing 
materials acceptable for a sentencing court to rely upon, 544 U.S. at 16, in this Circuit, a 
document’s  mere  characterization  as  a  “charging  document”  does  not  end  the  inquiry. 
For  example,  where  the  predicate  offense  is  a  state  offense  to  which  the  defendant 
pleaded  guilty,  the  defendant  may  not  have  specifically  admitted  all  of  the  factual 
14                                                                                              No. 13‐2930‐cr




necessarily have to reconstruct the conduct underlying a conviction, 
which  might  require  in‐depth  examination  of  the  trial  record  for 
each predicate offense, or a similarly broad evidentiary inquiry that 
Taylor  and  Shepard  have  decidedly  foreclosed.  See,  e.g.,  Taylor,  495 
U.S. at 601. 

         Additionally,  limiting  the  “on  occasions  different  from  one 
another”  analysis  to  Taylor  and  Shepard  materials  avoids  potential 
constitutional problems associated with affording broad factfinding 
powers  to  a  sentencing  court  in  evaluating  ACCA  predicate 
offenses. In Shepard, the plurality noted:  

      [T]he  dispute  raises  the  concern  underlying Jones and 
      Apprendi: the  Sixth  and  Fourteenth  Amendments 
      guarantee  a  jury  standing  between  a  defendant  and  the 
      power of the State, and they guarantee a jury’s finding of 
      any  disputed  fact  essential  to  increase  the  ceiling  of  a 
      potential sentence. . . . The rule of reading statutes to avoid 
      serious risks of unconstitutionality therefore counsels us to 
      limit  the  scope  of  judicial  factfinding  on  the  disputed 
      generic character of a prior plea, just as Taylor constrained 
      judicial  findings  about  the  generic  implication  of  a  jury’s 
      verdict.  
 
544 U.S. at 25‐26 (internal citation omitted).  



allegations contained in a “charging document” such as a Bill of Particulars. See Rosa, 507 
F.3d  at  155  (“[W]e  do  not  think  that  every  document  properly  classified  as  a  charging 
document in a state case to which a defendant pleads guilty is ipso facto probative on the 
issue of whether the defendant necessarily pleaded guilty to” the facts therein.).   
15                                                                           No. 13‐2930‐cr




       Indeed,  our  precedent  makes  clear  that  a  sentencing  judge’s 
determination of whether ACCA predicate offenses were committed 
“on  occasions  different  from  one  another”  is  no  different,  as  a 
constitutional matter, from determining the fact of those convictions. 
In  United  States  v.  Santiago,  the  defendant  argued  that,  pursuant  to 
Apprendi,  any  fact  relevant  to  imposition  of  the  ACCA  mandatory 
minimum—namely,  convictions  for  three  violent  felonies  or  drug 
offenses  committed  on  occasions  different  from  one  another—must 
be  charged  in  the  indictment  and  found  by  a  jury  in  order  to  be 
considered by a sentencing court. 268 F.3d 151, 153 (2d Cir. 2001). He 
also  tried  to  distinguish  the  fact  of  conviction  from  the  “different 
occasions”  analysis,  arguing  that,  even  if  a  sentencing  judge  could 
permissibly determine the fact of conviction, a jury must decide the 
“different  occasions”  question.  We  rejected  that  argument,  holding 
that  “the  separateness  of  the  convictions  is  not  a  fact  which  is 
different in kind from the types of facts already left to the sentencing 
judge  by Almendarez‐Torres  and Apprendi  .  .  .  .  In  short,  we 
read Apprendi as  leaving  to  the  judge,  consistent  with  due  process, 
the task of finding not only the mere fact of previous convictions but 
other related issues as well.” Id. at 156.  

       In  other  words,  we  held  in  Santiago  that  the  question  of  the 
separateness  of  predicate  offenses  is  intertwined  with  the  fact  of 
conviction,  and  because  a  sentencing  judge  was  authorized  to  find 
the  fact  of  conviction  under  Almendarez‐Torres  and  Apprendi,  he 
could  also  find  that  such  convictions  were  separate.  Here,  we  take 
the  logical  next  step  and  hold  that  because,  after  Shepard,  the  fact 
16                                                                                                     No. 13‐2930‐cr




that a  crime  constituted  a “violent  felony” may be  established  only 
through Shepard‐approved materials, so too the question of whether 
the  convictions  were  for  three  separate  offenses  may  also  be 
answered by looking only to Shepard‐approved materials. 

         Accordingly,  we  hold  that,  in  determining  whether  offenses 
were  committed  “on  occasions  different  from  one  another”  for 
purposes  of  sentencing  under  the  ACCA,  a  sentencing  court  is 
bound by the source limitations established by Taylor and Shepard.3  


         3   This  holding  is  consistent  with  that  of  many  of  our  sister  Circuits.  See,  e.g., 
United  States  v.  Boykin,  669  F.3d  467,  470‐71  (4th  Cir.  2012)  (finding  plain  error  in  the 
district court’s “reli[ance] on the PSR’s factual details of Boykin’s 1980 shootings to make 
the  judicial  finding  that  the  two  shootings  occurred  on  separate  occasions  for  ACCA 
purposes”  because  “there  is  no  indication  in  the  PSR  itself  that  the  information  therein 
came  from Shepard‐approved  sources,” and “the  factual  details  of  the  encounter  are  not 
typically found in Shepard‐approved sources”); United States v. Sneed, 600 F.3d 1326, 1332 
(11th Cir. 2010) (“Based on Shepard, there is simply no distinction left between the scope 
of permissible evidence that can be used to determine if the prior convictions are violent 
felonies or serious drug offenses or if they were committed on different occasions under 
§  924(e)(1).”);  United  States  v.  Thomas,  572  F.3d  945,  950  (D.C.  Cir.  2009)  (“[T]he  district 
court  erred  in  concluding  the  Government  presented  insufficient  evidence  that  the  two 
predicate  drug  offenses  were  ‘committed  on  occasions  different  from  one  another’ 
[because] [t]he two indictments offered in the second sentencing satisfied the evidentiary 
requirements  set  out  in Taylor and Shepard.”  (internal  citation  omitted));  United  States  v. 
Fuller, 453 F.3d 274, 279 (5th Cir. 2006) (“To determine whether two offenses occurred on 
different  occasions,  a  court  is  permitted  to  examine  only  the  statutory  definition, 
charging document, written plea agreement, transcript of plea colloquy, and any explicit 
factual  finding  by  the  trial  judge  to  which  the  defendant  assented.”  (internal  quotation 
marks omitted)); United States v. Ngo, 406 F.3d 839, 843 (7th  Cir. 2005) (“The finding that 
[defendant’s] crimes were not consolidated falls within the narrow parameters permitted 
by Shepard, i.e., those findings that can be made by resorting only to information with the 
conclusive  significance  of  a  prior  judicial  record.”  (internal  quotation  marks  omitted)); 
United  States  v.  Taylor, 413  F.3d  1146,  1157  (10th  Cir.  2005) (remanding  for  resentencing 
because  the  court  could  not  “determine  whether  the  district  court  reviewed  judicial 
records consistent with Shepard” in conducting the “occasions different” analysis). 
17                                                                          No. 13‐2930‐cr




       In  so  holding,  we  acknowledge  that,  for  what  is  likely  a 
relatively small number of cases, such as the one before us, in which 
the dates of the predicate offenses are not dispositive in determining 
whether  they  were  committed  “on  occasions  different  from  one 
another,”  the  sentencing  court’s  ability  to  impose  the  ACCA 
mandatory  minimum  will  depend  upon  whether  the  Taylor‐  and 
Shepard‐approved  materials  also  contain  other  facts  necessary  for 
such  a  determination.  Here,  where  two  of  the  predicate  offenses 
occurred on the same date, the District Judge was compelled to look 
to  facts  such  as  the  identities  of  the  victims  and  the  times  and 
locations  of  the  offenses—which,  under  our  clear  precedent  in 
Rideout are precisely the factors rightly considered—in determining 
whether  the  crimes  occurred  on  “occasions  different  from  one 
another.”  In  such  a  case,  it  is  only  if  these  particular  facts  are 
included in Taylor‐ and Shepard‐approved materials that a sentencing 
judge  can  make  the  requisite  determination.  And,  as  we  have  held 
with regard to the determination of whether predicate offenses were 
“violent  felonies,”  “if  such  [Shepard‐approved]  evidence  is  not 
available,  then  the  government  has  not  met  its  burden”  of 
establishing  the  predicate  crimes  for  the  purpose  of  sentencing 
under the ACCA. Rosa, 507 F.3d at 153.  

       Our  acknowledgment  echoes  the  concern  animating  Justice 
O’Connor’s  dissent  in  Shepard,  in  which  she  noted  that  “[a] 
defendant’s sentence will now depend . . . on whether those States’ 
record retention policies happen to preserve the musty written plea 
agreements and recordings of ‘plea colloquies’ ancillary to long‐past 
18                                                                                                No. 13‐2930‐cr




convictions.”  Shepard,  544  U.S.  at  36‐37  (O’Connor,  J.,  dissenting) 
(alterations  and  internal  quotation  marks  omitted).  But  we  are 
bound  by  the  Court’s  opinions  in  Taylor  and  Shepard  regarding  the 
sources that may be consulted for purposes of sentencing under the 
ACCA,  even  if  it  is  unclear  whether,  in  the  narrow  array  of  cases 
that  would  require  a  more  in‐depth  factual  inquiry,  those  sources 
will contain the requisite information.4  

                                                     C.  

         Having  established  that,  in  determining  whether  offenses 
were  committed  “on  occasions  different  from  one  another”  for 
purposes  of  sentencing  under  the  ACCA,  a  court  may  only  utilize 




         4  For example, the Seventh Circuit faced such a circumstance in Kirkland v. United 
States,  where  the  sentencing  court  consulted  only  Shepard‐approved  materials—“the 
charging  documents,  the  judgments,  and  the  plea  questionnaires”—to  determine 
whether  a  robbery  and  burglary  that  occurred  on  the  same  date  were  indeed  separate 
offenses  for  purposes  of  the  ACCA.  687  F.3d  878,  881  (7th  Cir.  2012).  The  Court  of 
Appeals  noted  generally  that,  “in  practice,  this  means  that  if  the  Shepard‐approved 
documents  before  a  district  court  are  equivocal  as  to  whether  the  offenses  occurred  on 
the  same  occasion,  the  ACCA  does  not  apply.”  Id.  at  889.  And  indeed,  the  Court 
concluded that the case before it was one of the “exceptional cases,” id. at 891, in which 
“‘the factually sparse’ record sheds little light on whether the 1985 offenses occurred on 
the  same  occasion”  and  therefore  those  convictions  could  not  support  a  sentence 
imposed  under  the  ACCA,  id.  at  887.  See  also  Fuller,  453  F.3d  at  279‐80  (vacating 
defendant’s  sentence  with  regard  to  the  ACCA  enhancement,  for  which  two  predicate 
offenses  occurred  on  the  same  day,  because,  “[b]ased  on  the  indictments  alone  .  .  .  we 
cannot determine as a matter of law that the burglaries occurred on different occasions” 
and  “the  record  does  not  contain  the  written  plea  agreement,  the  plea  colloquy,  or 
other Shepard‐approved material that might resolve this question”). 
          
19                                                                                                 No. 13‐2930‐cr




sources  consistent  with  Taylor  and  Shepard,  we  now  turn  to  our 
consideration of Dantzler’s particular sentence.5  

         There  does  not  appear  to  be  any  dispute  that  the  District 
Court  relied  upon  materials  that  were  not  of  the  type  specifically 
condoned  by  Taylor  or  Shepard  in  making  its  determination  that 
Dantzler’s two February 19, 2006 subway robbery convictions were 
committed  “on  occasions  different  from  one  another”  for  purposes 
of the ACCA. As we held above, this reliance was error.  

         The  error  was  also  plain.  The  District  Court  underscored  its 
reliance  on  the  PSR,  which,  when  discussing  Dantzler’s  previous 
offenses,  explicitly  drew  upon  “[c]ourt  records,”  “parole  records,” 
“local  presentence  report[s],” and “arrest  report[s],”  PSR  ¶¶  23‐25.6 
The  District  Court  also  clearly  relied  upon  Dantzler’s  sentencing 
         5   The  Government  argues  that  Dantzler  has  waived  the  challenge  we  consider 
here, as his counsel relied upon the PSR and criminal complaints in making its argument 
to the District Court. However, this argument was not waived. The Supreme Court has 
described waiver as the “intentional relinquishment or abandonment of a known right,” 
United States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 
(1938)),  and  courts  applying  waiver  doctrine  have  focused  on  strategic,  deliberate 
decisions that litigants consciously make. Here, there is nothing in the record suggesting 
that this was a strategic, calculated decision by Dantzler to introduce facts taken from the 
complaints  and  PSR,  and  then  when  it  backfired,  to  seek  to  “undo”  that  decision.  The 
applicability  of  Shepard  was  never  mentioned  in  the  District  Court,  nor  was  there  any 
discussion  of  proper  and  improper  materials  for  the  Court  to  consult;  there  is  no 
indication that either side invoked Shepard’s implications in this context, and accordingly, 
we cannot conclude that Dantzler waived this argument.  
           
         6  We  have  previously  held  that  state  PSRs  are  not  necessarily  consistent  with 

Taylor  and  Shepard,  and  the  relevant  inquiry  is  whether  the  facts  contained  in  the  state 
PSR  were “explicitly  adopted  by  the  trial  judge”  or  assented  to  by  the  defendant  when 
pleading guilty. Rosa, 507 F.3d at 157 & n.13. 
          
20                                                                                       No. 13‐2930‐cr




submission,  which  both  discussed  and  attached  the  New  York 
criminal complaints sworn to by attesting police officers, as did the 
Government’s  submission  in  response.  Reference  to  these  materials 
was not specifically condoned by the Court in Taylor or Shepard, and 
there is no suggestion that these materials were themselves derived 
from  materials  approved  by  Taylor  or  Shepard  or  that  they  are 
analogs of the types of materials approved by Taylor or Shepard.

        Our  conclusion  that  the  District  Court’s  reliance  on  materials 
not permitted by Taylor and Shepard was plain error is intentionally a 
limited  one.  In  so  holding,  we  intimate  no  view  as  to  the 
applicability  of  Taylor  and  Shepard  to  cases  in  which  a  sentencing 
court relied upon a PSR that was derived in whole, or in large part, 
from  Taylor‐  or  Shepard‐approved  materials.  For  example,  another 
Court  of  Appeals  has  held  that  a  “trial  judge  was  entitled  to  rely 
upon  the  PSR”  where  it  “b[ore]  the  earmarks  of  derivation 
from Shepard‐approved  sources  such  as  the  indictments  and  state‐
court  judgments  from  his  prior  convictions.”  United  States  v. 
Thompson, 421 F.3d 278, 285 (4th Cir. 2005).7  

        Relatedly,  we  recognize  the  possibility  that  some  of  the 
materials provided as part of the parties’ sentencing submissions or 
incorporated  into  the  PSR,  which  referenced  inter  alia  certain 
unidentified “court records,” may in fact be considered analogous to 

        7
        In Thompson, the Fourth Circuit also appeared to rely in part on the fact that the 
defendant lodged no objection to use of the PSR, see 421 F.3d at 285, but, as discussed 
below, we accord less weight to that circumstance.
21                                                                                    No. 13‐2930‐cr




those  approved  by  Taylor  and  Shepard  or  may  be  otherwise 
consistent  with  Taylor  and  Shepard.  At  present,  we  are  not  in  a 
position  to  decide  this  issue  definitively  because  neither  party  has 
presented this argument on appeal, nor is the record sufficient for us 
to  determine  whether  the  documents  were  permissible  pursuant  to 
Taylor  and  Shepard.8  Accordingly,  we  leave  this  question  to  the 
determination in the first instance by the District Court on remand, 
and  emphasize  that  this  opinion  should  not  be  construed  as 
foreclosing  an  argument  by  the  Government  that  some  of  the 
materials  already  in  the  record  are  in  fact  consistent  with  the 
limitations  of  Taylor  and  Shepard.  Any  such  determination  must  be 
guided  by  the  Supreme  Court’s  limitation  of  reference  materials  to 
“the terms of the charging document, the terms of a plea agreement 
or transcript of colloquy between judge and defendant in which the 
factual  basis  for  the  plea  was  confirmed  by  the  defendant,  or  .  .  . 
some  comparable  judicial  record  of  this  information,”  Shepard,  544 
U.S. at 26—or, in other words, “conclusive records made or used in 
adjudicating guilt,” id. at 21. By contrast, reliance on materials akin 
to  police  reports  and  “documents  submitted  to  lower  courts  even 
prior  to  charges”  has  already  been  explicitly  proscribed  by  the 
Supreme  Court.  Id.  at  21‐23.  Even  though  we  do  not  reach  the 
question  of  whether  all  of  the  materials  relied  upon  by  the  District 
Court in this instance were impermissible, there is no doubt that at 

        8 As discussed above, the Government chose instead to present arguments that 
Taylor and Shepard do not apply to the determination of whether predicate offenses were 
committed on separate occasions, and that Dantzler waived this argument by providing 
the District Court with some of these materials, both of which we have rejected here.
22                                                                           No. 13‐2930‐cr




least  some  of  those  materials fall  outside  the  limited  set  sanctioned 
by Taylor and Shepard, and therefore the District Court’s use thereof 
constitutes plain error.    

        This  error  also  affected  Dantzler’s  substantial  rights.  The 
District  Court  explicitly  derived  from  these  non‐Shepard  approved 
materials  the  facts  it  used  to  determine  that  the  two  February  19, 
2006  robberies  were  committed  “on  occasions  different  from  one 
another,”  for  the  purposes  of  the  ACCA.  Judge  Garaufis  stated  at 
sentencing,  “[i]f  [Dantzler]  had  gone  from  car  to  car  of  the  No.  6 
train and robbed a bunch of people, all right, that I could consider [ ] 
one  incident  but  he  decided  to  travel  on  different  subway  lines  at 
different  times  the  same  night  and  that’s  really  the  problem  is  that 
[Rideout]  seems  to  tie  my  hands.”    Appellant’s  App.  44‐45.  This 
factual  determination  in  turn  triggered  the  enhancement  in 
Dantzler’s  applicable  Guidelines  imprisonment  range  from  92‐115 
months  to  168‐210  months,  as  well  as  the  15‐year  (180‐month) 
mandatory  minimum  sentence  under  the  ACCA.  Judge  Garaufis 
acknowledged the severity of the enhanced ACCA sentence, noting 
“I’m not enthusiastic about this construction, all right? Personally, in 
the interest of justice. But . . . I’m compelled to follow Rideout . . . .” 
Id. at 46.     

        Finally,  the  error  affects  the  fairness,  integrity,  or  public 
reputation  of  judicial  proceedings  within  the  meaning  of  the 
Supreme  Court’s  plain  error  jurisprudence.  As  the  Fourth  Circuit 
has  held  in  a  similar  circumstance,  “[s]uch  improper  factfinding  as 
occurred here strikes at the core of our judicial system’s protections 
23                                                                          No. 13‐2930‐cr




for criminal defendants.” Boykin, 669 F.3d at 472. Holding otherwise 
would allow to stand a 15‐year sentence—predicated on error—that 
far exceeds the 115‐month maximum sentence that would otherwise 
have been recommended by the Guidelines. 

        The  error  is  not  mitigated,  as  the  Government  contends,  by 
Dantzler’s having invoked the very facts relied upon by the District 
Court  in  defendant’s  submission  to  the  Court  in  advance  of 
sentencing. In United States v. Reyes, the PSR identified the defendant 
as  a  career  offender  under  United  States  Sentencing  Guidelines  § 
4B1.1  based  upon  its  determination  that  he  had  several  convictions 
“involving  a  crime  of  violence  and  a  controlled  substance  offense.” 
691 F.3d 453, 455 (2d Cir. 2012). The defendant did not object to any 
of the facts in the PSR, including its description of the conduct that 
resulted  in  his  conviction  for  one  of  the  predicate  offenses; 
moreover, defense counsel in Reyes affirmatively represented at the 
sentencing hearing that the defense had “no objections to the facts or 
the  Guidelines  calculations”  stated  in  the  PSR.  Id.  at  456  (internal 
alterations  omitted).  In  the  absence  of  any  objection,  Reyes  was 
sentenced in accordance with the enhancement for career offenders. 
Id.  

        On  appeal  in  Reyes,  we  were  faced  with  the  question  of 
whether  “the  district  court  was  [  ]  entitled  to  rely  on  the  PSR’s 
uncontested  description  of  [defendant’s]  pre‐arrest  conduct  that 
resulted in his conviction for battery of a law enforcement officer to 
determine  whether  the  battery  was  a  ‘crime  of  violence’”  for 
sentencing purposes. Id. at 456. Relying on Shepard, we held that “a 
24                                                                                    No. 13‐2930‐cr




sentencing  court  may  not  rely  on  a  PSR’s  description  of  a 
defendant’s pre‐arrest conduct that resulted in a prior conviction to 
determine  that  the  prior  offense  constitutes  a  ‘crime  of  violence’ 
under U.S.S.G.  § 4B1.2(a)(1),9  even  where  the  defendant  does  not 
object  to  the  PSR’s  description,”  and  that  doing  so  was  plain  error. 
Id. at 459 (emphasis supplied).  

        We  are  persuaded  that  a  similar  holding  applies  here,  even 
where Dantzler not only failed to object to the facts in the PSR, but 
supplemented  them  by  providing  the  New  York  criminal 
complaints,  and  relied  upon  them  in  his  sentencing  argument.  In 
Reyes, we reasoned that defendant’s failure to object did not cure the 
Government’s  failure  to  submit  the  proper  evidence,  nor  did  it 
render  the  PSR’s  description  more  reliable  in  establishing  the 
requisite  ACCA  predicate.  Id.  at  458‐60.  The  same  is  true  here.  The 
absence of an objection will not relieve the Government of its burden 
of  proving  through  Taylor‐  and  Shepard‐approved  sources  that  the 
ACCA enhancement applies. 

        Accordingly, because there is no suggestion that the materials 
relied  upon  by  the  District  Court  at  sentencing  were  of  the  type 
approved  by  Taylor  or  Shepard,  it  was  plain  error  for  the  District 
Court  to  have  relied  upon  them  in  making  its  determination  that 
Dantzler’s  two  February  19,  2006  robbery  convictions  occurred  “on 
occasions  different  from  one  another,” and  we are  thus  required to 

        9  Although  Reyes  involved  an  enhancement  under  the  Sentencing  Guidelines 
rather than the ACCA, its reliance on Shepard, Taylor, and Rosa, all ACCA cases, make it 
applicable to the instant case. 
25                                                                              No. 13‐2930‐cr




remand  for  resentencing.  Upon  remand,  if  the  Government  renews 
its  request  to  the  District  Court  that  it  apply  the  mandatory 
minimum  sentence  prescribed  by  the  ACCA,  it  must  submit 
materials  consistent  with  Taylor  and  Shepard  to  demonstrate  that 
Dantzler’s  two  robbery  convictions  were  committed  on  separate 
occasions.  

           
                                   CONCLUSION 

         To summarize, we hold that:  

      (1)  In  determining  whether  crimes  were  committed  “on 
         occasions  different  from  one  another”  for  purposes  of 
         applying the  ACCA,  a  court  is  limited  to  examining  only the 
         types of materials approved by the Supreme Court in Taylor v. 
         United States, 495 U.S. 575, 577‐79 (1990), and Shepard v. United 
         States, 544 U.S. 13, 16 (2005).  

      (2) For  cases  in  which  the  dates  of  the  predicate  offenses  do  not 
         conclusively  support  a  determination  that  they  were 
         committed  “on  occasions  different  from  one  another,”  the 
         sentencing  court’s  ability  to  impose  the  ACCA  mandatory 
         minimum will depend upon whether the Taylor‐ and Shepard‐
         approved  materials  contain  other  facts  necessary  for  such  a 
         decision.  

      (3) In determining that ACCA predicate offenses were committed 
         on separate occasions, it is plain error for the sentencing court 
         to  draw  relevant  facts  from  materials  that  were  neither 
26                                                                         No. 13‐2930‐cr




         condoned by the Court in Taylor or Shepard nor determined to 
         be  either  derived  from  approved  materials  or  analogs  of 
         approved materials. 

      (4) Where the relevant facts described in a PSR were not derived 
         from sources consistent with Taylor and Shepard, a sentencing 
         court  may  not  rely  upon  the  PSR  in  determining  whether 
         crimes  were  committed  “on  occasions  different  from  one 
         another,” even where a defendant does not object to the PSR’s 
         factual  content  about  the  ACCA  predicate  offenses,  or  relies 
         upon  such  facts  in  his  submissions  and  argument  to  the 
         sentencing court.  

         For the reasons set out above, we VACATE the sentence and 
REMAND to the District Court for resentencing in accordance with 
this opinion.